UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUINCY MAGEE,

                             Plaintiff,                            19-CV-10274 (CM)
                     -against-                             ORDER DIRECTING ORIGINAL
                                                                  SIGNATURE
THE WALT DISNEY COMPANY,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. Plaintiff submitted the application to proceed without

prepayment of fees (IFP application) without a signature. Rule 11(a) of the Federal Rules of Civil

Procedure provides that “[e]very pleading, written motion, and other paper must be signed by at

least one attorney of record in the attorney’s name – or by a party personally if the party is

unrepresented.” See also Local Civil Rule 11.1(a). The Supreme Court has interpreted Rule 11(a)

to require “as it did in John Hancock’s day, a name handwritten (or a mark handplaced).” Becker

v. Montgomery, 532 U.S. 757, 764 (2001).

        Plaintiff is directed to resubmit the signature page of the IFP application with an original

signature to the Court within thirty days of the date of this order. A copy of the signature page is

attached to this order.

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

complies with this order, the Court shall process the case in accordance with the procedures of

the Clerk’s Office. If Plaintiff fails to comply with this order within the time allowed, the Court

will dismiss the action.
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 27, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
